Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered April 20, 1993, convicting him of attempted robbery in the second degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that he resisted arrest is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.